UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) October 11, 2013 Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders TheProcter & GambleCompany (the “Company”) held its Annual Meeting of Shareholders on October 8, 2013. Set forth below are the final voting results for each of the proposals submitted to a vote of the shareholders. Votes For Votes Against Abstentions Broker Non-Votes 1. Election of Directors: Angela F. Braly Kenneth I. Chenault Scott D. Cook Susan Desmond-Hellmann A.G. Lafley Terry J. Lundgren W. James McNerney, Jr. Margaret C. Whitman Mary Agnes Wilderotter Patricia A. Woertz Ernesto Zedillo Votes For Votes Against Abstentions Broker Non-Votes 2. Ratify Appointment of Independent Registered Public Accounting Firm 0 3. Amend the Company's Regulations to Reduce Certain Supermajority Voting Requirements 4. Adopt The Procter & Gamble 2013 Non-Employee Directors' Stock Plan 5. Provide an Advisory Vote on the Company's Executive Compensation (the "Say on Pay" Vote) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. THEPROCTER & GAMBLECOMPANY By: /s/ Susan S. Whaley Susan S. Whaley Assistant Secretary October 11, 2013
